PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of June 16, 2006, the Court has determined that the order on appeal is reviewable by motion filed pursuant to Florida Rule of Appellate Procedure 9.430 in the appellate proceeding that precipitated the order rather than by separate appeal. Wagner v. McDonough 930 So.2d 710, 711 (Fla. 1st DCA 2006). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. To the extent that the underlying appeal, 1D03-5378, was dismissed for failure to pay the appellate filing fee or to obtain an order of insolvency, this dismissal is without prejudice to seek reinstatement of that appeal.
WOLF, VAN NORTWICK, and BROWNING, JJ., concur.